1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   S.V., a minor, by and through her Guardian ad )       Case No.: 1:17-cv-780- LJO JLT
     Litem, CLAUDIA VALENCIA,                      )
12                                                 )       ORDER DIRECTING THE CLERK TO CLOSE
                    Plaintiff,                     )       THE ACTION
13                                                 )
             v.
14                                                 )       (Doc. 67)
     DELANO UNION ELEMENTARY SCHOOL )
15   DISTRICT, et al.,                             )
                                                   )
16                  Defendants.                    )
17          On August 30, 2019, the parties filed a stipulation indicating all parties agreed that the above-

18   captioned action is dismissed in its entirety, with prejudice. (Doc. 62 at 2) Pursuant to Fed.R.Civ.P.

19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of

20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the

21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692

22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the

23   Clerk of Court is DIRECTED to close this action.

24
25   IT IS SO ORDERED.

26      Dated:     September 3, 2019                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
